Citation Nr: 1610969	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  08-14 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left shoulder disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active duty service from November 1986 to July 1990, and from December 2003 to February 2005; as well as additional service in the United States Army Reserve.  His service included time in a combat zone in Iraq.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York.  That decision in part, granted service connection for a left shoulder impingement syndrome, evaluated as 10 percent disabling, effective February 24, 2005.  The Veteran testified at a Board hearing at the RO in April 2010; a transcript is of record.  The claims file is entirely contained in VA's secure electronic processing systems.

The Board remanded this issue, along with other issues that are no longer on appeal, in August 2010, August 2012, and May 2013 for further development.  


FINDINGS OF FACT

The Veteran's left shoulder disability has been manifested by pain and other symptoms resulting in motion limited to approximately the shoulder level since the effective date of service connection.



CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veteran was provided sufficient notice regarding how to establish his claim prior to the award of service connection, and he was subsequently advised of the requirements to establish a disability rating and effective date.  The case was subsequently readjudicated several times, thereby curing the timing defect of notice sent after the initial rating action.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Further, there is no allegation of prejudice from any notice defects, and no additional notice is required as to the downstream issue of the proper initial rating.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, the April 2010 Board hearing focused on the elements necessary to substantiate the claim on appeal.  The undersigned asked questions to obtain pertinent evidence, and the case was remanded for additional development, including a VA examination, due in part to testimony at the hearing.  The Veteran and his representative also demonstrated actual knowledge of the required elements by providing evidence regarding his symptoms and functional impairment and arguing that the disability is more disabling than the currently assigned rating.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); 38 C.F.R. § 3.103(c)(2).

The duty to explain during a hearing encompasses components of the disability rating determination, such as extraschedular consideration, when such a component is at issue in the case.  Leavey v. McDonald, 27 Vet. App. 135 (2014) (en banc).  At the time of the hearing, the Board was unaware of the duties imposed by Leavey; however, the Veteran's testimony centered on his symptoms and its effect on employment, thus demonstrating actual knowledge that his rating was based on symptoms and its effect on employment.  Further, the Veteran has been awarded a total disability based on individual unemployability (TDIU), effective since 2008; and as discussed below, there is no question of extraschedular consideration.

VA obtained all available, pertinent records for the claim on appeal, including available service treatment records, Social Security Administration (SSA) records, and updated VA treatment records in response to the August 2010 remand.  The majority of the Veteran's service treatment records were determined to be unavailable after multiple attempts to obtain such records; however, the claims file includes some records from the Veteran's last period of service from 2004 to 2005.  Moreover, the most relevant evidence for the Veteran's claim on appeal is the severity of his disability since the date of service connection in February 2005.  Although the most recent post-service medical records in the claims file are dated in July 2013, the Veteran reported during the July 2013 VA examination for his shoulder that he had not received any treatment for this disability, other than prior physical therapy after service, which are of record.  There is no argument or indication that there are any relevant, outstanding medical records.

The Veteran was afforded multiple VA examinations, most recently in July 2013, in response to prior remand directives, to determine the nature and severity of his left shoulder disability.  The last two Board remands essentially directed that the VA examiner report whether there was additional functional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain; and express any additional functional limitation in terms of the degree of additional limitation of motion; or provide a reason if such findings or opinion could not be provided without resorting to speculation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  The examiners did not fully comply with this directive.  Although they noted that there was functional impairment of less movement than normal and pain on movement, and noted whether there were any changes after repetitive use testing, they did not give an opinion regarding any additional range of motion loss during flare-ups or over time.  The 2012 and 2013 examiners both recorded that the Veteran denied any flare-ups.  

Nevertheless, other examinations and treatment records documented the Veteran's descriptions of flare-ups, various ranges of motion for the left shoulder, including with complaints of pain and the effects of pain during testing, and the Veteran's competent statements as to his functional impairment or additional loss of motion during flare-ups or with repetitive use.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board has an obligation to consider all available evidence in determining the appropriate rating, and its determination is not based solely on examination findings, opinions, or explanations.  The available lay and medical evidence in this case sufficiently address the applicable rating criteria.  

In light of the above, further notice or assistance would not be reasonably likely to aid in substantiating the claim on appeal, and another remand would only delay the case with no likely benefit to the Veteran.  Thus, the prior remand directives were substantially completed, there is no prejudice to the Veteran from any possible defects, and the case is ready for a fair adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

II. Merits Analysis

VA's disability percentage ratings and rating criteria for each particular disability are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the appropriate initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated, and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  In applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Further, VA's policy is to treat actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint, even without arthritis.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011); Cf. 38 C.F.R. § 4.71, DC 5003 (providing for a minimum 10 percent rating if arthritis is shown by X-rays and there is painful motion that does not meet the criteria for a compensable rating of the affected joint under applicable diagnostic codes).  

For these purposes, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' so as to result in functional loss as defined in 38 C.F.R. § 4.40, before a compensable or higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell, 25 Vet. App. at 33, 43 (2011).

The Veteran is currently assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5203.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  A disability that is not listed in the rating schedule may be rated by analogy to a disease or injury for which the functions affected, anatomical area, and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Thus, the assigned hyphenated code in this case indicates that the service-connected disability is an unknown condition, which is analogous to impairment of the clavicle or scapula.  

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, DCs 5200 to 5203.  Different ratings are available for the dominant (major) and non-dominant (minor) side.  The Veteran is right-hand dominant, as indicated in VA examination reports, so the left shoulder is his minor side.  See 38 C.F.R. § 4.69.  

Impairment of the clavicle or scapula of the minor arm will be assigned a rating of 10 percent where there is malunion or nonunion without loss movement.  A 20 percent rating will be assigned for nonunion with loose movement or dislocation.  Alternatively, the disability will be rated based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, DC 5203. 

Limitation of motion of the minor arm will be assigned a minimum 20 percent rating where there is limitation at the shoulder level; or limitation to midway between the side and shoulder level.  A 30 percent rating will be assigned for limitation to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) is from 0 to 180 degrees; abduction is from 0 to 180 degrees; and internal and external rotation is to 90 degrees. Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2015).

Any limitation of motion of a single arm at the shoulder joint constitutes a single disability, and only a single rating may be awarded for each arm under DC 5201, regardless of the number of planes in which the arm's motion is limited (i.e., flexion or abduction).  Yonek v. Shinseki, 722 F.3d 1355, 1358-59 (Fed. Cir. 2013). 

The Veteran's left shoulder disability is diagnosed as chronic left shoulder impingement syndrome.  Although a January 2006 X-ray report noted that there appeared to be minimal degenerative changes at the acromioclavicular (AC) joint, the February 2006 VA examiner stated that a series of X-rays showed no bony abnormalities, and the diagnosis was chronic left shoulder impingement syndrome.  Subsequently, VA examiners noted that X-rays conducted in July 2009, September 2011, and July 2013 were normal, with no arthritis shown; and the continued diagnosis was chronic impingement syndrome.

As discussed below, the Veteran has had limitation of motion of his left shoulder due to pain and other factors throughout the appeal period.  There is no evidence of dislocation, malunion, or nonunion of the clavicle or scapula, as provided under DC 5203.  Moreover, that code provides for alternative rating based on the limitation of motion codes; thus, DC 5201 is the most appropriate analogous code.  38 C.F.R. § 4.71a; see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (if there is no specific diagnostic code for a disorder, the Board should explain the code under which the claim is evaluated and any change from what code was used by the RO); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (the Board must explain its selection of a particular diagnostic code and why other codes are not analogous).

The 10 percent rating for the left shoulder under DC 5299-5203 has been in effect more than 10 but less than 20 years; thus, the rating is not protected, and there is no reduction in rating or severance of service connection from a change in the diagnostic code.  Cf. Murray v. Shinseki, 24 Vet. App. 420 (2011) (a change in diagnostic code for a protected disability rating that was in effect for 20 years or more could constitute an impermissible reduction in rating under 38 C.F.R. § 3.951(b)); see also Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011) (service connection was not severed, as contemplated by § 3.957 that protects service connection in effect for 10 years or more, simply because a diagnostic code associated with a disability was corrected to more accurately determine the benefit to which a veteran may be entitled).

Throughout the appeal period, the Veteran has complained of varying degrees of left shoulder pain, described as sharp, throbbing, or achy in nature.  He generally reported an intensity level of 7 or 8 on a 10-point scale, increasing to 10 during flare-ups, although he reported his current level of pain as 3 out of 10 in January 2010.  The Veteran also complained of stiffness, muscle tightness, fatigability, lack of endurance, and weakness in the left shoulder; with resulting limitation of motion due to these factors and pain since 2005.  He reported worse pain at night when on his left side, when he would hold his left arm hanging at his side for too long, with overhead activities, and with lifting heavy weights.  

Pain was alleviated at times by rest, stretching, or range of motion exercises, including a little less stiffness and pain after physical therapy; and the Veteran generally denied taking any medications for pain.  See, e.g., VA examinations in February 2006 (general medical and shoulder), July 2009, November 2010, November 2012, and July 2013; VA treatment records in March 2009, April 2009, October 2009, January 2010, and September 2011 to December 2011; hearing transcript in April 2010.

Range of motion testing generally demonstrated that the Veteran was able to raise his left shoulder and arm to well above shoulder level.  He generally had measured flexion ranging from 130 to 180 degrees, and measured abduction ranging from 140 to 180 degrees.  These results included passive and active measurements at times; as well as complaints of pain, tenderness to palpation, and/or guarding at times; and the effects of pain, tightness, weakness, and/or fatigability after repetitive testing.  See VA examinations in February 2006, July 2009, November 2010, November 2012, and July 2013; VA treatment records in October 2009 and March 2010.  

Concerning muscle strength, the February 2006 and July 2009 VA examiners noted that he had less prominent or a decrease of shoulder roundness with sagging on the left side compared to the right, but no wasting or muscle atrophy.  A February 2009 VA treatment record noted that the Veteran had a symmetrical shoulder shrug but limited strength due to pain; although an October 2009 treatment record noted that the shoulder shrug was intact with strength of level 5 out of 5.  Otherwise, left shoulder muscle strength testing ranged from a level 2 to 5 out of 5.

Several VA treatment records in 2011 documented that the Veteran's left shoulder range of motion was limited to 90 or 100 degrees, when considering pain and muscle tightness.  An October 2011 record showed left shoulder range of motion of 90 degrees for active range of motion for both flexion and abduction, and passive range of motion to 170 degrees, with the provider noting that pain limited him.  Muscle strength was 2 out of 5, and the provider noted that the Veteran was unable to lift through the full range of motion.  The provider noted that the Veteran had some muscle tightness present, but that it was able to be worked out and should not have been limiting his range of motion as much as shown.  

Similarly, another treatment record in October 2011 noted that the Veteran could only lift to 90 degrees due to pain, but that he had passive motion for the left shoulder to full range of motion with discomfort.  A November 2011 treatment record showed left shoulder flexion to 100 degrees and abduction to 130 degrees, and noted that the Veteran was unable to lift higher due to pain, and that muscle tightness continued to significantly affect his upper extremities.  In a December 2011 record, the Veteran again had active flexion and abduction of the shoulder limited to 90 degrees, and passive range of motion to 170 degrees, with the limitation noted as due to pain.  

The variations in the recorded ranges of motion tests for the Veteran's left shoulder are generally consistent with his reports of varying levels of pain and additional impairment due to pain and fatigue during flare-ups and after repetitive use.  In particular, the medical notations of limitation of motion to 90 or 100 degrees, when considering pain and weakness, are consistent with the Veteran's reports of increased left shoulder pain and difficulty with overhead activities.  

Further, regarding flare-ups, during the February 2006 and July 2009 VA shoulder examinations, the Veteran reported flare-ups that increased pain from 7/10 or 8/10 to 10/10 several times a day that lasted for about one hour, which were precipitated by sitting or letting his left arm "hang" for too long, and were alleviated by stretching.  He reported being was unable to play basketball or other activities involving motion of the left shoulder in 2006, and being impaired in driving due to his left shoulder in 2009.  

Similarly, during the November 2010 VA examination, the Veteran reported having flare-ups with range of motion 2-3 times a week where his pain was at a level of 9 out of 10 and he had mild limitation in range of motion.  He would try to do range of motion to decrease or alleviate the pain.  The Veteran remained independent in activities of daily living with no assistive device, but he reported difficulty with typing for prolonged periods of time, in addition to being unable to participate in sports due to left shoulder and left neck pain, difficulty with heavy lifting, and driving with his right hand more than the left hand.  

The November 2012 VA examiner recorded that the Veteran denied having flare-ups that impacted the function of his shoulder or arm.  Nevertheless, the Veteran reported throbbing pain in the left shoulder, and that his left shoulder impacted his past work as a driver and messenger because he could not put too much pressure on his shoulder and the job required heavy lifting.  The July 2013 VA examiner also recorded that the Veteran denied having flare-ups that impacted the function of his left shoulder or arm, but there is no indication that his increased symptoms at times as described above had changed.  

Resolving doubt in the Veteran's favor, the lay and medical evidence demonstrates that he has had a similar degree of limitation of motion due to pain and other factors, including during flare-ups and after repetitive use, throughout the appeal period.  Although he had full range of motion of the left shoulder at times, his endurance above the 90-degree level was limited due to pain and muscle tightness.  The Veteran also had limited internal or external rotation at times due to pain or other factors, which involves holding the arm at shoulder level.  Thus, the criteria for a 20 percent rating are met.  38 C.F.R. § 4.71a, DC 5201; Mitchell, supra.  

Moreover, the United States Court of Appeals for Veterans Claims (Court) recently suggested, in a case where no arthritis was shown, that where the applicable diagnostic code provided for a minimum compensable rating based on limitation of motion, then that specified minimum rating should be applied.  Sowers v. McDonald, No. 14-0217, 2016 WL 563055 (Vet. App. Feb. 12, 2016).  The Court specifically discussed the potential diagnostic codes for shoulder conditions, stating:

The Court is further concerned that, although [the appellant's] approach is advantageous for claimants rated under DC 5230 [which provides only for a 0 percent rating for any limitation of motion], it would not always be beneficial.  For example, the minimum compensable rating under DC 5201, "Arm, limitation of motion of," is 20%.  38 C.F.R. § 4.71a, DC 5201 (2015) (for impairment "[a]t the shoulder level").  But the minimum compensable rating available across all DCs for the shoulder as a joint is a 10% disability rating under DC 5203, "Clavicle or scapula, impairment of."  Applying [the appellant's] proposed interpretation, this claimant would not be entitled to the 20% rating under the applicable DC, but instead would receive a 10% disability rating because that is the minimum compensable rating available for the joint.
Id. at *7 (footnote specifying the available ratings for DC 5203 omitted).  

In light of this discussion, even if the Veteran's left shoulder flare-ups did not rise to the level of limiting his range of motion to the shoulder level at any point during the appeal, to include prior to September 2011, a 20 percent rating is warranted under DC 5201.  The Veteran had loss of function and motion due to pain and other factors, such that a minimum compensable rating for the joint is warranted under 38 C.F.R. § 4.59.  See also Burton, supra; 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5201.

There is no argument or indication, however, that the Veteran had limitation of motion to 25 degrees from the side as required for a higher rating of 30 percent for the minor shoulder.  38 C.F.R. § 4.71a, DC 5201.  Indeed, the Veteran reported several times that he had a higher degree of pain when he would allow his arm to hang at his side for too long, and his pain was alleviated by stretching the arm, including across his chest, or by range of motion exercises.  There reports of pain, as well as increased pain when the Veteran would sleep on his left side, do not warrant a higher rating because they do not result in functional impairment.  As such, the evidence does not more nearly approximate the criteria required for the next higher rating of 30 percent for the minor arm at any point.  Id.; 38 C.F.R. § 4.7. 

The Veteran has also reported pain and problems such as lifting or grasping due to numbness and weakness in his left arm and/or hand, including during the April 2010 hearing in and in several VA treatment records and examinations.  These complaints were previously determined to be neurological and related to his cervical spine disability, based on medical evidence.  See, e.g., April 2010 VA treatment record (noting that results of an EMG/NCS study were consistent with bilateral chronic poly-radiculopathy from the cervical spine).  As such, the Veteran was assigned a separate compensable rating for left upper extremity radiculopathy associated with his service-connected cervical spine disability.  The evidence does not support a finding that symptoms other than those summarized above in the left upper extremity are associated with the Veteran's left shoulder disability.  Thus, a separate or higher rating for the left shoulder is not appropriate on this basis.

The evidence also does not support a rating in excess of 20 percent under any other potentially applicable diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In particular, there is no ankylosis or impairment of the humerus affecting the left shoulder to warrant a higher rating under DCs 5200 and 5202.  There is also no evidence of impairment of the clavicle or scapula per DC 5203 and, moreover, that code provides a maximum 20 percent rating.  See 38 C.F.R. § 4.71a.  

A staged rating is not warranted, as the Veteran's symptomatology remained relatively stable the appeal; any fluctuations in severity were not sufficient for a lower or higher rating for any period.  Fenderson, 12 Vet. App. at 126-27.  

There is no argument or indication that extra-schedular consideration is warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has limitation of motion of the left shoulder and arm due to pain and other factors; other complaints regarding the left upper extremity are separately compensated as related to his cervical spine disability.  The left shoulder symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, and it is not an exceptional or unusual disability picture; referral for consideration of an extra-schedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Moreover, there are no symptoms for the left shoulder disability that have not been attributed to a specific service-connected condition.  Thus, there is no indication that extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Cf. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

The Board previously awarded the Veteran a TDIU, effective January 28, 2008, the date he reportedly stopped working.  The Veteran did not dispute the effective date, and this issue is no longer contemplated by the appeal.  Moreover, there was no evidence of prior unemployability prior to January 28, 2008; thus, the question of entitlement to TDIU was not raised for that period.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (holding that the question of entitlement to TDIU does not arise in a claim for increase unless there is evidence of unemployability).

The preponderance of the evidence is against a higher rating than the rating assigned herein; therefore, reasonable doubt does not arise, and the Veteran's claim must be denied in that respect.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



ORDER

An initial rating of 20 percent for left shoulder disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


